Case: 3:18-Cv-OOO4l-CVG-R|\/| Document#: 14-1 Filed: 12/17/18 Page 1 of 2

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DlVlSlON OF ST. THOMAS AND ST. JOHN

***********

NEW PENN FINANCIAL, LLC d/b/a )
SHELLPOIN'I` MORTGAGE SERVIC|NG )
)

Plaintiff, ) Case No. 321 8-CV-41
)

vs. ) AC'l`ION FOR DEBT AND
) l"ORECLOSURE OF
DANlEL J. KANE, THERESA M. KANE, and ) MORTGAGE LlEN

ROWLAND PARKER, )
)
Dcfendants. )
)

 

DECLA_RATION UNDER OATH

 

DANlEL J. KANE, being first duly sworn under oath, on this, the 15th day of December,
2018, deposes and states as follows:

1. I arn of legal age, am fully competent to make this declaration, and am one of the
defendants in the captioned foreclosure action. l make this declaration under penalties of
perjury under the laws of the U.S. Virgin Islands pursuant to U.S.C. § 1746 based on my own
personal knowledge, except where indicated otherwise

2. I have reviewed the two Notices of Filing Proof of Service, filed in this matter on
Dccember 5, 2018 us Doc. Nos. ll and 12 by thc plaintiff New Penn Financial, LLC d/b/a/
Shellpoint Mortgage Servicing (“Shellpoint”). In this filings, Shellpoint’s process server claims
to have served two summons in this matter, one for mc, and one for my wife Theresa M. Kane,
on Samantha McGrath on November 17, 2018 at an undisclosed location.

3. Presumably, Shellpnint means to indicate that these summonses were served at
our residence at 64 Main Street, Plaistow, New Hampshire 03865. My wife and l were
travelling out of state on November 17, 2018.

4. Samantha McGrath is our daughter who is an adult, mother of two, engaged to be

 

Case: 3:18-Cv-OOO4l-CVG-R|\/| Document#: 14-1 Filed: 12/17/18 Page 2 of 2

New Penn Financial, LLC v. Kane
Declaration of Dam‘el J. Kane
Page 2

 

married, and maintains her residenee, along with her fiancé, in Freemont NH approximately 15
miles away from our residence in Plaistow. She is not a person who resides at this address, and
is not authorized to accept service of process for my wife and me.

5. On information and belief, based on what my daughter told mc, the process server
was waiting for her at our residence when she arrived, in our absence, on November 17, 2018, to

pick up an item from our house.

  
    
 

6. l declare under penalties of perjury under the laws of the U.S. gin lslands that

the foregoing statements arc true to the best of my ledg

A

l
DA EL J. . 1
l

 

